209 S.E.2d 317 (1974)
286 N.C. 213
STATE of North Carolina
v.
John Donald RICHARDSON on appeal and petition by Stephen Eli Richardson, Father and Owner of Car in Question.
Supreme Court of North Carolina.
November 8, 1974.
White & Crumpler, for the defendant.
James H. Carson, Jr., Atty. Gen., George W. Boylan, Asst. Atty. Gen., for the State.
Petition of defendant for writ of certiorari to review the decision of the Court of Appeals, 23 N.C.App. 33, 208 S.E.2d 274. Denied. Motion of the Attorney General to dismiss appeal for lack of substantial constitutional question. Allowed.